Peradotto and Green, JJ. (dissenting in part).
We respectfully dissent in part. In our view, Supreme Court erred in granting defendants’ motion for summary judgment dismissing the complaint insofar as the complaint, as amplified by the bill of particulars, alleges negligent supervision.
As noted by the majority, plaintiffs decedent in this negligence action was injured when she fell at defendant hospital, fracturing her ankle. Decedent was sitting in a chair in her hospital room when defendant nurse (nurse) informed her that decedent needed to take a walk. The nurse offered to assist decedent in getting up from the chair, but decedent declined that offer. While decedent was in the process of standing up, the nurse touched *1771decedent’s right elbow. According to decedent, the nurse’s actions startled her and she fell to the floor.
In our view, defendants failed to establish as a matter of law that they provided decedent with adequate supervision or that any failure to supervise decedent in a proper manner was not a proximate cause of her fall (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]; M.S. v County of Orange, 64 AD3d 560, 561-562 [2009]). In support of their motion, defendants contended only that decedent’s deposition testimony established that the nurse did not apply sufficient force to decedent’s arm to cause decedent to fall, and that decedent did not know what caused her to fall. Defendants did not so much as assert, let alone establish, that they provided adequate assistance to decedent in ascending from the chair or that they adequately supervised decedent to prevent her from falling. Indeed, the nurse testified at her deposition that she did not assist decedent in getting up from the chair even though decedent told her that another hospital employee had helped her walk to the chair and that decedent required the assistance of a cane in ambulating. Defendants also submitted the deposition testimony of decedent, in which she stated that the nurse did not catch her or lower her to the ground. Thus, in our view, by their own submissions defendants raised an issue of fact whether the nurse should have done more to assist decedent in getting up from the chair or in preventing decedent from falling.
Contrary to the conclusion of the majority, plaintiff did not contend for the first time in opposition to defendants’ motion that defendants failed to provide decedent with adequate supervision. Rather, decedent alleged in her bill of particulars that defendants “failed to prevent [her] from falling to the floor.” We further disagree with the majority’s conclusion that plaintiff raised a new theory of liability in her bill of particulars by alleging that defendants failed to prevent her from falling to the floor. The majority relies on, inter alia, Linker v County of Westchester (214 AD2d 652, 652 [1995]) for the proposition that “[a] bill of particulars may not be used to allege a new theory not originally asserted in the complaint.” In that case, the Second Department concluded that the motion court did not improvidently exercise its discretion in precluding the plaintiff from amending her bill of particulars in a negligence action to include references to the defendants’ “intentional, willful, or wanton conduct since [such] claims were not previously pleaded” (id. at 652-653). Here, the complaint asserts a cause of action sounding in negligence based on the conduct of the nurse in touching decedent’s arm and, as amplified by the bill of *1772particulars, based on defendants’ alleged failure to provide decedent with adequate supervision (see generally Gross v Hertz Local Edition Corp., 72 AD3d 1518 [2010]). Thus, the bill of particulars in this case did not allege a new theory of liability but, rather, appropriately specified “the acts or omissions constituting the negligence claimed” in the complaint (CPLR 3043 [a] [3]).
Inasmuch as defendants failed to meet their initial burden with respect to the claim that they failed to provide decedent with adequate supervision, we conclude that the burden never shifted to plaintiff to raise a triable issue of fact with respect to that claim (see generally Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). We therefore would modify the order by denying defendants’ motion in part and reinstating the complaint insofar as the complaint, as amplified by the bill of particulars, alleges negligent supervision. Present—Martoche, J.P., Smith, Fahey, Peradotto and Green, JJ.